Patterson, J.
(concurring). I agree with the majority’s decision to order a new trial. However, I would not disturb the trial court’s ruling to permit the defendants’ attorney to submit defendant Higgs’ examination before trial into evidence. The hearsay statement by his wife, who was called at a telephone number in North Carolina, that defendant Higgs was living in North Carolina at the time of the trial was sufficient to satisfy the requirements in CPLR 3117 (a) (3) (ii).
Aronin, J.P, and Rios, J., concur; Patterson, J., concurs in a separate memorandum.